   Case 2:18-cv-00850-JB-JFR Document 69 Filed 05/07/21 Page 1 of 3




                              0,tlu"i
                             N.ol

  to, |*u"jl,.l*
   -Pl^;Aig
                                         x'b. . A: lg=<u:-rlfirtr_-cg/t

 ^uJ
     a( Q,ilq
 ua,is & + e
    d-de.ulol




U/, /n <<nlrq N€-nt kpr,"*^i*[,bu                        r4L4
                                                                ^l[*"*
d-..,'Ju.d 6Ye^d-^te              lL     ('ln- n,
                                                         1r""      .ut
Case 2:18-cv-00850-JB-JFR Document 69 Filed 05/07/21 Page 2 of 3
Case 2:18-cv-00850-JB-JFR Document 69 Filed 05/07/21 Page 3 of 3


                                                                               *-
                                                                               f
                                                                               q         & -,--
                                                   ?>2tr                                 f\-
                                                   b
                                                   --{
                                                   '-)J-
                                                                  f-:,:
                                                                  @,.i
                                                                  c':.    -a
                                                                                         s-F
                                                                                         h



                                                :F
                                                   :r-=i.,:lL
                                               .{E Z Hs,i x
                                                           : 69;i .\
                                                                                         Ntr
                                                                                         b
                                                     qEE:'dB
                                                     m  ao
                                                             x                           C.
                                                     aEEC                                ro

                                  Iil
                                  '14

                                  tl                                                                             {A
                                                           tN
                                              >            (,PD
                                  tll
                                    I
                                  l-':                                                                           tr
                                  1.. 1
                                  I ii
                                  .. I         c)..=       (-P.4-                                                g
                                                                                                                 I
                                  ,1,,!
                                         t
                                             -S
                                             \,Q               f. q_                                        (I
                                                                                                                 i',
                                                           E- 8- 9^
                                  {:i
                                                N
                                             -\
                                             LF
                                                 FR
                                                rr
                                                                  D
                                                                                   tr'
                                                                                               +tr
                                               ? ek
                                                                               z

                                                                               F.              3
                                                                                               DI    G')



                                               +-r(-\
                                                           Lb                  +
                                                oe7=                           F               tsE
                                                                                               NF
                                                :t
                                                                                               lin   m
                                                                               C,
                                                                               F:
                                                                          8.                   *E
                                                Fe8
                                                 F
                                                                                               Ldr..
                                                                                               ro s
                                                            95
                                                            \f,
                                                            u
                                                                                                                     {;.
                                                                                                                     )

                                                                                                           ,W
                                                                                                            -.#*
